IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-62,075-03


EX PARTE ANTHONY JAMES ROGERS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 878691-B IN THE 338TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of
the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte Young, 418
S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of injury to a child and sentenced
to sixty (60) years' imprisonment.  The Fourteenth Court of Appeals affirmed his conviction.  See Rogers
v. State, No. 14-01-00950-CR (Tex. App. Houston [14th Dist.], 2006,  pet. ref'd) (not designated for
publication).
	On July 16, 2007, the trial judge entered an Order Designating Issues requiring trial counsel, R.
Christopher Goldsmith, to file and affidavit and the parties to file proposed findings of fact and conclusions
of law.  The habeas record appears to have been forwarded to this Court prematurely. We remand this
application to Harris County to allow trial counsel to file an affidavit in this case and the trial judge to enter
additional findings of fact and conclusions of law. 
	The District Clerk of Harris County is ordered to forward this application to this Court after trial
counsel has filed an affidavit and the judge of the 338th Judicial District Court has entered  additional
findings of fact and conclusions of law.		
Filed: October 17, 2007
Do not publish